DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the Applicant’s claim amendment received on 02/04/2022, in response to the Non-Final Office Action mailed on 11/05/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okonski et al (US 2020/0290269 A1).
For claim 1, Okonski et al teach a composite fusion filament (see Fig 2-3; [0004]-[0038]) comprising:
 a polymer encasement having a longitudinal axis along which a length of the composite fusion filament is defined (Fig 3. Item 40,42 are polymer coating layers), the polymer encasement being comprised of a thermoplastic polymer that has a melting temperature ([0033]-[0035]); 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Delker (US 6,254,987 B1) in view of Okonski et al (US 2020/0290269 A1).
For claim 1, Delker teaches a composite fusion filament (see abstract) comprising: a polymer encasement having a longitudinal axis along which a length of the composite fusion filament is defined, the polymer encasement being comprised of a thermoplastic polymer that has a melting temperature (see col 1 lines 5 to col 6 lines 20, recites “sheath” which is a polymer encasing to the core); one or more mesogenic reinforcement bodies contained within the polymer encasement (“core” as the mesogenic reinforcement body, see col 2 lines 5-65), the one or more mesogenic reinforcement bodies being comprised of a thermotropic liquid crystal polymer having organized crystalline fibrils aligned lengthwise along the longitudinal axis of the polymer encasement (col 2 lines 2 to col 4 lines 20), the thermotropic liquid crystal polymer of the one or more mesogenic reinforcement bodies having a clearing temperature that is greater than the melting temperature of the thermoplastic polymer of the polymer encasement (it is noted that “sheath” and “core” as claimed in the instant application are the same materials as 
However, Delker do not explicitly teach or show the thermotropic liquid crystal polymer having organized crystalline fibrils exhibiting orientation alignment along the longitudinal axis by being aligned lengthwise along the longitudinal axis of the polymer encasement such that a direction of the organized crystalline fibrins run parallel to the longitudinal axis. 
In the same field of endeavor, pertaining to composite fusion filament, Okonski et al  teach or show the thermotropic liquid crystal polymer having organized crystalline fibrils exhibiting orientation alignment along the longitudinal axis by being aligned lengthwise along the longitudinal axis of the polymer encasement such that a direction of the organized crystalline fibrins run parallel to the longitudinal axis (Fig 2 item 32-thermotropic liquid crystal polymer  within the thermoplastic coating layers 40, 42, and such that a direction of the organized crystalline fibrins run parallel to the longitudinal axis). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the direction of the thermotropic liquid crystal polymer within the thermoplastic coating, as taught by Delker into being aligned lengthwise along the longitudinal axis of the polymer encasement such that a direction of the organized crystalline fibrins run parallel to the longitudinal axis, as shown by Okonski et al, for the benefit of providing desired final mechanical properties needed (see [0001]-[0003] load bearing properties). 

As for claims 2-7, Delker further teaches same materials for the polymer and mesogenic reinforcement body as discussed above such, as wherein the thermoplastic polymer is polyethylene terephthalate  and wherein the thermotropic liquid crystal polymer is poly(hydroxybenzoic acid) or co-polyester (also see col 2 lines 1-20, lines 40-65, and col 4 lines 50-65) or poly(hydroxybenzoic acid-co-2-hydroxy-6-naphthoic acid) (see claim 4),therefore, “the melting temperature of the thermoplastic polymer is between 160°C and 350°C, and the clearing temperature of the thermotropic liquid crystal polymer is between 250°C and 400°C” or “wherein the melting temperature of the thermoplastic polymer is between 240°C and 280°C, and the clearing temperature of the thermotropic liquid crystal polymer is between 280°C and 310°C” because similar chemical compounds (polymers) will have similar properties (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). 
As for claims 10-12, Delkar teaches a ratio of a sectional surface area of the polymer encasement to a sectional surface area of the one or more mesogenic reinforcement bodies (see col 2 lines 40-55), and Okonski et al teach optimizing encasing layers (one, two, or three) (see [0033]-[0035]). Thus, depending on the final use of the structure, it would have been obvious to modify the teachings of Delkar in view of Okonski et al, and optimize the sectional surface area between the polymer encasement and the one or more mesogenic reinforcement bodies, as claimed, for the benefit of providing desired strength in the article produced. 
As for claims 13 - 15, Delkar further teaches wherein the polymer encasement has an outer surface that defines an outer diameter of the composite fusion filament (see col 2 lines 40 - col 5 lines 50);  wherein the polymer encasement is an annular polymer shell, and wherein the one or more mesogenic reinforcement bodies is a single elongated liquid crystal polymer core that is surrounded circumferentially by the annular polymer shell and is coextensive in length with the annular polymer shell (see col 1 lines 5-10, col 2 lines 1-65); wherein the polymer encasement includes an annular polymer shell portion, and the one or more mesogenic reinforcement bodies is a series of elongated liquid crystal polymer cores that are in axial alignment along the longitudinal axis of the polymer encasement (see col 2 lines 35-55).
As for claims 16-17, Delker fails to explicitly teach to teach  wherein the polymer encasement includes an annular polymer shell portion, and the one or more mesogenic reinforcement bodies is a plurality of continuous elongated liquid crystal polymer cores that are spaced apart within the polymer encasement and surrounded by the annular polymer shell portion of the polymer encasement, each of the plurality of continuous elongated liquid crystal polymer cores being coextensive in length with the polymer encasement…claimed.
In the same field of endeavor, pertaining to composite fusion filament, Okonski et al teach/show wherein the polymer encasement includes an annular polymer shell portion (Fig 3 item 42 as outer polymer shell) and the one or more mesogenic reinforcement bodies (32, 38) is a plurality of continuous elongated liquid crystal polymer cores that are spaced apart within the polymer encasement and surrounded by the annular polymer shell portion of the polymer encasement, each of the plurality of continuous elongated liquid crystal polymer cores being coextensive in length with the polymer encasement (see Fig 3 item 32, 38, 40, 42; [0024]-[0038]), for the benefit of providing desired mechanical properties in the final article produced. 
Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Delker (US 6,254,987 B1) in view of Okonski et al (US 2020/0290269 A1) and in further  view of Nair et al (US 9,096,794 B2).
As for claims 8-9, Delker teach all the limitations to the claim invention as discussed above including co-polyester, however, fails to teach co-polyester-amide and is poly(6-hydroxy-2-naphthoic acid-co- terephthalic acid-co-4 aminophenol).
In the same field of endeavor, pertaining to liquid crystalline polymer, Nair et al teach liquid crystal polymer including polyester-amide, poly(6-hydroxy-2-naphthoic acid-co- terephthalic acid-co-4 aminophenol) (see col 11 lines 55 to col 12 lines 30).
It would have been obvious to modify the combination taught by Delker and Okonski et al with desired liquid crystalline polymer as exemplified by Nair et al., as taught by Nair et al. for the benefit of making desired composite article having properties required for load bearing.
Response to Arguments
The Applicant amended the independent claim 1 – to further include exhibiting orientation alignment along the longitudinal axis by being aligned lengthwise along the longitudinal axis of the polymer encasement such that a director of the organized crystalline fibrils runs parallel to the longitudinal axis, the Examiner now applied Okonski et al (US 2020/0290269 A1) to show that direction of the thermotropic liquid crystalline fibrils would have been obvious for providing desired mechanical/load bearing strength. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0041357 – includes similar materials as in claim 1. See similarly, US 2008/0095507 A1; and US 2005/0069703 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743